Case: 14-60434      Document: 00513042395         Page: 1    Date Filed: 05/13/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit


                                    No. 14-60434
                                                                                FILED
                                                                            May 13, 2015
                                  Summary Calendar
                                                                           Lyle W. Cayce
                                                                                Clerk
JHABIR THAPA,

                                                 Petitioner,

v.

LORETTA LYNCH, U.S. ATTORNEY GENERAL,

                                                 Respondent.


                       Petition for Review of an Order of the
                          Board of Immigration Appeals
                               BIA No. A200 887 003


Before PRADO, OWEN, and GRAVES, Circuit Judges.
PER CURIAM: *
       Jhabir Thapa petitions this court for review of the Board of Immigration
Appeals’ (BIA) decision denying his requests for asylum, withholding of
removal, and relief under the Convention Against Torture (CAT).                                The
immigration judge (IJ) rendered an adverse credibility finding, giving
numerous specific and cogent reasons in support thereof.                   See Zhang v.
Gonzales, 432 F.3d 339, 344 (5th Cir. 2005).


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-60434    Document: 00513042395     Page: 2   Date Filed: 05/13/2015


                                 No. 14-60434

      We review only the BIA’s decision, “unless the IJ’s decision has some
impact on the BIA’s decision.” Wang v. Holder, 569 F.3d 531, 536 (5th Cir.
2009). Here, because the BIA upheld the IJ’s decision based on the latter’s
credibility determination, we may review the decisions of both the BIA and the
IJ. See id.; Efe v. Ashcroft, 293 F.3d 899, 903 (5th Cir. 2002). We review the
factual determination that an alien is not eligible for asylum, withholding of
removal, or relief under the CAT under the substantial-evidence standard. See
Chen v. Gonzales, 470 F.3d 1131, 1134 (5th Cir. 2006).
      Thapa has not pointed to any evidence that goes beyond merely
supporting his interpretation of the inconsistencies and compels a contrary
credibility conclusion. See Orellana-Monson v. Holder, 685 F.3d 511, 518 (5th
Cir. 2012). His claims for relief are based on the same evidence that the BIA
found lacking in credibility, and he has not shown that, under “the totality of
the circumstances, it is plain that no reasonable fact-finder could make such
an adverse credibility ruling.” See Wang, 569 F.3d at 538 (quoting Lin v.
Mukasey, 534 F.3d 162, 167 (2d Cir. 2008) (per curiam)) (internal quotation
marks omitted). The IJ and the BIA’s decision that Thapa was not entitled to
asylum because he had not provided credible evidence of either past
persecution or a well-founded fear of future persecution is supported by
substantial evidence. See Orellana-Monson, 685 F.3d at 518. It therefore
follows that he necessarily cannot establish an entitlement to withholding of
removal or relief under the CAT, both of which require a higher burden. See
Dayo v. Holder, 687 F.3d 653, 658-59 (5th Cir. 2012).
      Thapa assigns error to the IJ’s determination that his asylum
application was untimely. The BIA, however, declined to address this finding;
therefore, we do not consider it. See Efe, 293 F.3d at 903. We lack jurisdiction
to entertain his unexhausted claim that he was not afforded the opportunity



                                       2
    Case: 14-60434    Document: 00513042395    Page: 3   Date Filed: 05/13/2015


                                No. 14-60434

before the IJ to reconcile the contradiction in his testimony and his father’s
letter regarding whether he suffered physical or mental torture when
kidnapped.   See Wang v. Ashcroft, 260 F.3d 448, 452-53 (5th Cir. 2001);
Townsend v. INS, 799 F.2d 179, 181 (5th Cir. 1986) (per curiam). Insofar as
Thapa argues that the BIA erroneously made an adverse credibility
determination based on the contents of his father’s letter concerning Thapa’s
kidnapping, the BIA is permitted to review a credibility determination on facts
already in the record, 8 C.F.R. § 1003.1(d)(3)(i), and the IJ had already noted
that the letter from Thapa’s father was vague and inconsistent with Thapa’s
account.
      PETITION DENIED IN PART AND DISMISSED IN PART.




                                      3